        Case 1:19-cv-00632-JDP Document 26 Filed 08/03/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11                                                  Case No. 1:19-cv-00632-JDP
      MELISSA FAIRFIELD,
12                                                  ORDER GRANTING DEFENDANTS’
                      Plaintiff,                    REQUEST FOR AN EXTENSION
13
              v.                                    ECF No. 25
14
      CRISTANO CORPUZ, R.N., et al.,
15
                      Defendants.
16

17

18            Defendants’ request for an extension of time, ECF No. 25, is granted. They shall have up
19   to and including September 2, 2020, to respond to plaintiff’s complaint.
20
     IT IS SO ORDERED.
21

22
     Dated:        August 3, 2020
23                                                     UNITED STATES MAGISTRATE JUDGE
24

25   No. 205.
26
27

28


                                                      1
